Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9-11, 13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hukki (US-5134893).


Referring to claims 1, 3-4, 7-10, 13, 15, 18-19. Hukki discloses an “Adjustable Counterweight Assembly”. See Figs. 1-2 and respective portions of the specification. Hukki further discloses a vibratory motor (10) for use in a vibratory separator, comprising a motor (10) a lower weight set (54, 56) operatively coupled to a lower end of the motor; and a upper weight set (16) operatively coupled to an upper end of the motor, the upper weight set comprising: a base plate (26) rotatable about an axis and extending radially outward from the axis; the base plate, comprising: a top surface; a first side; a second side; and a bottom surface; wherein the top surface and the bottom surface of the base plate are in a plane that is substantially perpendicular to the axis 

Referring to claims 5, 11, 17. Hukki discloses the apparatus as described above in detail. Hukki doesn’t disclose wherein the weights are U-shaped and have arms, and wherein the arms of the U-shape extend toward the axis. It should be noted that it would have been obvious matter of design choice to make the weights U-shaped with arms and wherein the arms of the U-shape extend toward the axis, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well as disclosed. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655